Statement of Additional Information (SAI) Supplement American Century Strategic Asset Allocations, Inc.(SAI dated April 1, 2014) Supplement dated August 1, 2014 The following replaces the management fee schedule under the Investment Advisor section for Strategic Allocation: Aggressive Fund on page 44. Fund Class Percentage of Strategy Assets Strategic Allocation: Aggressive Investor, A, B, C and R 1.15% of first $1 billion 1.05% of next $1 billion 1.00% of next $1 billion 0.95% of next $2 billion 0.90% over $5 billion Institutional 0.95% of first $1 billion 0.85% of next $1 billion 0.80% of next $1 billion 0.75% of next $2 billion 0.70% over $5 billion R6 0.80% of first $1 billion 0.70% of next $1 billion 0.65% of next $1 billion 0.60% of next $2 billion 0.55% over $5 billion ©2014 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-83031 1408
